        Case
         Case1:19-cr-00131-PAE
              1:19-cr-00131-PAE Document
                                 Document622-1
                                          623 Filed
                                               Filed12/22/20
                                                     12/22/20 Page
                                                               Page11ofof33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                -against-                                           No. 19 Cr. 131 (PAE)

 JUSTIN RIVERA,                                                     ORDER

                        Defendant.


       WHEREAS, the Court and the parties seek to ensure that Justin Rivera has meaningful

access to review discovery and other case materials while detained at the Metropolitan

Correctional Center (“MCC”); and

       WHEREAS, the Court seeks to ensure that such discovery access does not jeopardize

the security and operational interests of the MCC;

       IT IS HEREBY ORDERED that

           1. Mr. Rivera may have access to an “air-gapped” laptop computer (the “Laptop”)

               that is disabled from accessing the internet, local area networks, or other

               electronic devices;

           2. Upon receipt of an acceptable laptop computer from counsel for Justin Rivera,

               the Government shall (a) ensure that the laptop is appropriately “air gapped” and

               compatible with the MCC’s security requirements; and (b) deliver the laptop to

               the proper authorities at the MCC within 72 hours of completing the task

               described in 2(a);

           3. The Laptop shall be password-protected and maintained in a location acceptable

               to Bureau of Prisons personnel;

           4. Bureau of Prisons personnel will provide Mr. Rivera with access to the Laptop on

               a daily basis for at least three-hours per day in his cell;

           5. This Order remains in effect until the trial in this matter is completed and a copy

               of this Order shall be made available to any unit where Mr. Rivera is housed,
Case
 Case1:19-cr-00131-PAE
      1:19-cr-00131-PAE Document
                         Document622-1
                                  623 Filed
                                       Filed12/22/20
                                             12/22/20 Page
                                                       Page22ofof33



     whether in the Special Housing Unit (“SHU”) or otherwise;

  6. Mr. Rivera shall execute an agreement setting forth his understanding that he

     may use the Laptop for the sole purpose of reviewing discovery and legal

     materials that relate to his criminal case, that he shall not share the Laptop or the

     materials loaded onto the Laptop with other inmates or with any attorney not

     appointed to this case without an order of this Court, that he will not access or

     attempt to access the internet or any form of wireless communication, and that he

     will forfeit his right under this Order to use the Laptop, and that he may expose

     himself to criminal prosecution for possessing or distributing a “prohibited

     object” as that term is defined in 18 U.S.C. § 1791(d) in the future, should he

     violate any of these understandings.

  7. Within forty-eight hours of Mr. Rivera’s execution of the agreement and the

     MCC’s receipt of the Laptop from the Government, whichever is later, Mr.

     Rivera shall receive access to the Laptop subject to the following conditions:

         a. Mr. Rivera shall receive the Laptop daily in his cell;

         b. Mr. Rivera shall have access to the Laptop for a period of at least three

             hours per day;

         c. Mr. Rivera should be allowed to maintain possession of his hard drives

             and CDs, which are needed to access some previously produced

             discovery; and
         Case
          Case1:19-cr-00131-PAE
               1:19-cr-00131-PAE Document
                                  Document622-1
                                           623 Filed
                                                Filed12/22/20
                                                      12/22/20 Page
                                                                Page33ofof33



                 d. Mr. Rivera shall not have possession of any charging apparatus or cord

                    that connects to the laptop.

Dated:        New York, New York
              December 22, 2020            SO ORDERED


                                           PaJA.�
                                           The Honorable Paul A. Engelmayer
                                           United States District Court
                                           Southern District of New York
